Exhibit 10.1

Execution Copy

AGREEMENT

THIS AGREEMENT, made and entered into as of the 6th day of March, 2013, by and
between Pentair Ltd., a corporation limited by shares organized under the laws
of Switzerland (hereinafter referred to as the “Company”), and Randall J. Hogan
(hereinafter referred to as the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive is the Chief Executive Officer of the Company and the
Executive’s services are valuable to the conduct of the business of the Company;

WHEREAS, the Company took its current form on September 28, 2012 as a result of
the spin-off of the Company from Tyco International Ltd. and the consummation of
a reverse acquisition involving Pentair, Inc. through a merger of a wholly-owned
subsidiary of the Company with and into Pentair, Inc. (the “Merger”);

WHEREAS, the Company believes that the years following the Merger are a critical
time in the realization of the value of the Merger for the Company’s
shareholders;

WHEREAS, the Company believes that the continuity of service of the Executive as
the Chief Executive Officer during such post-Merger period is a critical
component in realizing the value of the Merger for the Company’s shareholders;
and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
help ensure the continuity of service of the Executive during such post-Merger
period.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

1. Definitions.

(a) 409A Affiliate. The term “409A Affiliate” means each entity that is required
to be included in the Company’s controlled group of corporations within the
meaning of Section 414(b) of the Code, or that is under common control with the
Company within the meaning of Section 414(c) of the Code; provided, however,
that the phrase “at least 50 percent” shall be used in place of the phrase “at
least 80 percent” each place it appears therein or in the regulations
thereunder.

(b) Cause. “Cause” for termination by the Company of the Executive’s employment
for purposes of this Agreement shall be limited to (i) the engaging by the
Executive in intentional conduct that the Company establishes, by clear and
convincing evidence, has caused demonstrable and serious financial injury to the
Company, as evidenced by a determination in a binding and final judgment, order
or decree of a court or administrative agency of competent jurisdiction, in
effect after exhaustion or lapse of all rights of appeal, in an action, suit or
proceeding, whether civil, criminal, administrative or investigative;
(ii) conviction of a felony (as evidenced by binding and final judgment, order
or decree of a court of competent jurisdiction, in effect after exhaustion of
all rights of appeal); or (iii) continuing willful and unreasonable refusal by
the Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).

(c) Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.



--------------------------------------------------------------------------------

(d) Covered Termination. The term “Covered Termination” means any Termination of
Employment during the Employment Period where the Termination Date or the date
Notice of Termination is delivered is any date prior to the end of the
Employment Period.

(e) Disability. The term “Disability” means the Executive’s disability due to
physical or mental illness or injury (regardless of whether such illness or
injury is job-related) resulting in the Executive having been absent from the
Executive’s duties with the Company on a full-time basis for a period of six
consecutive months.

(f) Employment Period. The term “Employment Period” means a period commencing on
the date of this Agreement and ending at 11:59 p.m. Central Time on
September 28, 2015.

(g) Good Reason. The Executive shall have “Good Reason” for termination of
employment for purposes of this Agreement in the event of:

(i) any breach of the KEESA by the Company, including specifically any breach by
the Company of the agreements contained in Section 3, Section 4, Section 5, or
Section 6 of the KEESA, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Company remedies promptly after
receipt of notice thereof given by the Executive;

(ii) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Merger or, to the extent more favorable
to the Executive, those in effect at any time during the Employment Period;

(iii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Company on the date of the
Merger or any other positions with the Company to which the Executive shall
thereafter be elected, appointed or assigned, except in the event that such
removal or failure to reelect or reappoint relates to the termination by the
Company of the Executive’s employment for Cause or by reason of Disability;

(iv) a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Company relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Merger, or, to the extent more favorable to the Executive, those in effect at
any time during the Employment Period, including but not limited to (A) a
significant change in the nature or scope of the Executive’s authority, powers,
functions, duties or responsibilities, or (B) a significant reduction in the
level of support services, staff, secretarial and other assistance, office space
and accoutrements, but in each case excluding for this purpose an isolated,
insubstantial and inadvertent event not occurring in bad faith that the Company
remedies within ten (10) days after receipt of notice thereof given by the
Executive;

(v) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Merger;

 

-2-



--------------------------------------------------------------------------------

(vi) the Company requires the Executive to travel on Company business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Merger; or

(vii) failure by the Company to obtain the agreement referred to in Section 8(a)
as provided therein.

(h) KEESA. The term “KEESA” shall mean the Key Executive Employment and
Severance Agreement, dated as of December 31, 2008, between the Company and the
Executive, as modified by the letter agreement, dated March 2012, between the
Company and the Executive regarding restricted stock unit grants and the waiver
of certain KEESA rights.

(i) Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.

(j) Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means the Executive’s Termination of Employment, or if
the Executive continues to provide services following his Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if the Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.

(k) Termination of Employment. For purposes of this Agreement, the Executive’s
termination of employment shall be presumed to occur when the Company and
Executive reasonably anticipate that no further services will be performed by
the Executive for the Company and its 409A Affiliates or that the level of bona
fide services the Executive will perform as an employee of the Company and its
409A Affiliates will permanently decrease to no more than 20% of the average
level of bona fide services performed by the Executive (whether as an employee
or independent contractor) for the Company and its 409A Affiliates over the
immediately preceding 36-month period (or such lesser period of services).
Whether the Executive has experienced a Termination of Employment shall be
determined by the Company in good faith and consistent with Section 409A of the
Code. Notwithstanding the foregoing, if the Executive takes a leave of absence
for purposes of military leave, sick leave or other bona fide reason, the
Executive will not be deemed to have incurred a Separation from Service for the
first 6 months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract;
provided that if the leave of absence is due to a medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of not less than six months, and such impairment causes
the Executive to be unable to perform the duties of his position of employment
or any substantially similar position of employment, then the leave may be
extended by the Company for up to 29 months without causing a Termination of
Employment.

(l) Termination Date. Except as otherwise provided in Section 8(a), the term
“Termination Date” means the earlier of thirty days after the Notice of
Termination is given or one day prior to the end of the Employment Period.
Notwithstanding the foregoing,

(A) If termination is for Cause pursuant to Section 1(b)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Company in its Notice of Termination within such 30-day or shorter period, then
the Executive’s employment shall continue as if the Company had not delivered
its Notice of Termination.

 

-3-



--------------------------------------------------------------------------------

(B) If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Company notifies the Executive that a dispute exists concerning
the termination within the 15-day period following receipt thereof, then the
Executive may elect to continue his employment during such dispute and the
Termination Date shall be determined under this paragraph. If the Executive so
elects and it is thereafter determined that Good Reason did exist, then the
Termination Date shall be the earliest of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 13, (2) the date of the Executive’s death or
(3) one day prior to the end of the Employment Period. If the Executive so
elects and it is thereafter determined that Good Reason did not exist, then the
employment of the Executive shall continue after such determination as if the
Executive had not delivered the Notice of Termination asserting Good Reason and
there shall be no Termination Date arising out of such Notice. In either case,
this Agreement continues, until the Termination Date, if any, or the end of the
Employment Period as if the Executive had not delivered the Notice of
Termination.

(C) Except as provided in Section 1(l)(B), if the party receiving the Notice of
Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date 15 days after the Notice of Termination is
given or one day prior to the end of the Employment Period and (2) if delivered
by the Company, the Company will be deemed to have terminated the Executive
other than by reason of death, Disability or Cause.

2. Vesting and Payment of Certain Benefits. If there is a Covered Termination by
the Executive for Good Reason, or by the Company other than by reason of death,
Disability or Cause (any such terminations to be subject to the procedures set
forth in Section 4), then:

(a) the Company shall cause all restrictions on restricted stock and restricted
stock unit awards made to the Executive prior to the Covered Termination to
lapse such that the Executive is fully and immediately vested in the Executive’s
restricted stock and restricted stock units upon such Covered Termination;
provided that, if the vesting of such restricted stock and restricted stock unit
awards is conditioned on the attainment of a preestablished, objective threshold
performance goal for purposes of qualifying the awards as performance-based
compensation within the meaning of Code Section 162(m) (a “Threshold Goal”),
then only the service-based restrictions or vesting conditions shall lapse upon
such Covered Termination, and the Executive shall become fully vested in the
awards only if and when such Threshold Goal and the certification requirements
of Code Section 162(m) are satisfied;

(b) the Company shall cause all stock options granted to the Executive prior to
the Covered Termination pursuant to the Company’s stock option plan(s) to be
fully and immediately vested upon such Covered Termination; and

(c) the Company shall cause all incentive compensation units and performance
awards (that are not restricted stock or restricted stock units) granted to the
Executive pursuant to any long-term incentive plan maintained by the Company to
vest immediately with respect to service-based restrictions or vesting
conditions and be payable on their then-current payment schedules but without
regard to any performance or incentive requirements (other than any Threshold
Goal) applicable to such units or awards prior to the Covered Termination, with
the value of such units or

 

-4-



--------------------------------------------------------------------------------

awards determined based on the deemed achievement of all applicable performance
conditions (other than any Threshold Goal, which, along with the certification
requirements of Code Section 162(m), must be satisfied for any payment to be
made with respect to such units or awards) at 100% of target, without
pro-ration.

3. Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause, due to the Executive’s voluntarily terminating his
employment other than for Good Reason or due to the Executive’s death or
Disability (any such terminations to be subject to the procedures set forth in
Section 4 to the extent applicable), then the Executive shall not be entitled to
any benefits under this Agreement, but the Executive shall be entitled to any
benefits provided in the event of such a termination by other Company
arrangements that apply to the Executive by their terms, including without
limitation the KEESA, incentive plans of the Company or its predecessor and
awards to the Executive under such plans.

4. Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive (other than a termination as a result of death) shall be
communicated by a written notice of termination (“Notice of Termination”) to the
Executive, if such Notice is given by the Company, and to the Company, if such
Notice is given by the Executive, all in accordance with the following
procedures and those set forth in Section 15:

(a) If such termination is for Disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.

(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.

(c) The Executive shall have thirty days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of the Executive’s employment for Cause under
this Agreement pursuant to Section 1(b)(iii).

(d) The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 15 written notice of any dispute relating to such
Notice of Termination to the party giving such Notice within 15 days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be 30 days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.

5. Further Obligations of the Executive.

(a) Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to benefits under this Agreement,
the Executive shall not, for a period expiring one year after the Termination
Date, without the prior written approval of the Company’s Board of Directors,
(i) solicit for employment an employee of the Company or its subsidiaries or
(ii) participate in the management of, be employed by or own any business
enterprise at a location within the United States that engages in substantial
competition with the Company or its subsidiaries, where such enterprise’s
revenues from any competitive activities amount to 10% or more of such
enterprise’s net revenues and sales for its most recently completed fiscal year;
provided, however, that

 

-5-



--------------------------------------------------------------------------------

nothing in this Section 5(a) shall prohibit the Executive from owning stock or
other securities of a competitor amounting to less than five percent of the
outstanding capital stock of such competitor.

(b) Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Company), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.

6. Expenses and Interest. If, after a Covered Termination, (a) a dispute arises
with respect to the enforcement of the Executive’s rights under this Agreement
or (b) any legal or arbitration proceeding shall be brought to enforce or
interpret any provision contained herein or to recover damages for breach
hereof, in either case so long as the Executive is not acting in bad faith, then
the Company shall reimburse the Executive for any reasonable attorneys’ fees and
necessary costs and disbursements incurred as a result of the dispute, legal or
arbitration proceeding (“Expenses”), and prejudgment interest on any money
judgment or arbitration award obtained by the Executive calculated at the rate
of interest announced by U.S. Bank National Association, Minneapolis, Minnesota,
from time to time at its prime or base lending rate from the date that payments
to him should have been made under this Agreement. Within ten days after the
Executive’s written request therefor (but in no event later than the end of the
calendar year following the calendar year in which such Expense is incurred),
the Company shall reimburse the Executive, or such other person or entity as the
Executive may designate in writing to the Company, the Executive’s reasonable
Expenses. Notwithstanding the foregoing, for the avoidance of doubt, the Company
shall not be obligated to reimburse the Executive separately hereunder for any
dispute or proceeding involving the same facts as a dispute or proceeding with
respect to the KEESA.

7. Payment Obligations Absolute. The Company’s obligation after the Employment
Period to provide the benefits provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except to the extent otherwise
required by applicable law or stock exchange listing requirements. Except as
provided in Section 6, all benefits provided by the Company hereunder shall be
paid without notice or demand. Each and every payment made hereunder by the
Company shall be final, and the Company will not seek to recover all or any part
of such payment from the Executive, or from whomsoever may be entitled thereto,
for any reason whatsoever.

8. Successors.

(a) If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person or if the Company merges into or consolidates
or otherwise combines (where the Company does not survive such combination) with
any Person (any such event, a “Sale of Business”), then the Company shall assign
all of its right, title and interest in this Agreement as of the date of such
event to such Person, and the Company shall cause such Person, by written
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform

 

-6-



--------------------------------------------------------------------------------

from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company. Failure of the Company to
obtain such agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be deemed the Termination Date. In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 8 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person. The Executive shall, in his discretion, be entitled
to proceed against any or all of such Persons, any Person which theretofore was
such a successor to the Company and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Section 8(a), this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All benefits that would have
been provided to the Executive under Sections 2 and 6 if the Executive had lived
shall be paid, in the event of the Executive’s death, to the Executive’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Company, as such terms
are in effect on the date of the Merger, that expressly govern benefits under
such plan in the event of the Executive’s death.

9. Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

10. Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and shall supersede in all respects, and the Executive
hereby waives all rights under, any prior or other agreement or understanding
between the parties with respect to such subject matter; provided, that nothing
herein shall diminish the Executive’s rights and the Company’s obligations under
other Company arrangements that apply to the Executive by their terms, including
without limitation the KEESA, incentive plans of the Company or its predecessor
or awards to the Executive under such plans; and provided further, that,
following the end of the Employment Period, this Agreement shall have no further
effect on awards under the Company’s incentive plans held by the Executive
except to the extent the vesting of such awards has been accelerated prior to
the end of the Employment Period pursuant to the terms of Section 2. This
Agreement may not be amended or modified at any time except by written
instrument executed by the Company and the Executive.

11. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. The Company shall be entitled to rely on an opinion of the
National Tax Counsel if any question as to the amount or requirement of any such
withholding shall arise.

12. Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement.

 

-7-



--------------------------------------------------------------------------------

Any provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

13. Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Minnesota. Any dispute arising out of this Agreement shall,
at the Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Minneapolis, Minnesota or, at the Executive’s election, if
the Executive is not then residing or working in the Minneapolis, Minnesota
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, then the election of the Executive with respect to such venue
shall be either Minneapolis, Minnesota or in the judicial district encompassing
that city in the United States among the thirty cities having the largest
population (as determined by the most recent United States Census data available
at the Termination Date) which is closest to the Executive’s residence. The
parties consent to personal jurisdiction in each trial court in the selected
venue having subject matter jurisdiction notwithstanding their residence or
situs, and each party irrevocably consents to service of process in the manner
provided hereunder for the giving of notices.

14. Additional Section 409A Provisions.

(a) If any payment amount or the value of any benefit under this Agreement is
required to be included in the Executive’s income prior to the date such amount
is actually paid or the benefit provided as a result of the failure of this
Agreement (or any other arrangement that is required to be aggregated with this
Agreement under Code Section 409A) to comply with Code Section 409A, then the
Executive shall receive a distribution, in a lump sum, within 90 days after the
date it is finally determined that the Agreement (or such other arrangement that
is required to be aggregated with this Agreement) fails to meet the requirements
of Section 409A of the Code; such distribution shall equal the amount required
to be included in the Executive’s income as a result of such failure and shall
reduce the amount of payments or benefits otherwise due hereunder.

(b) The Company and the Executive intend the terms of this Agreement to be in
compliance with or exempt from Section 409A of the Code. The Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit, including but not limited to consequences related to Section 409A of
the Code. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of
Section 409A of the Code.

(c) If the Executive believes he is entitled to a payment or benefit pursuant to
the terms of this Agreement that was not timely paid or provided, and such
payment or benefit is considered deferred compensation subject to the
requirements of Section 409A of the Code, then the Executive acknowledges that
to avoid an additional tax on such payment or benefit pursuant to the provisions
of Section 409A of the Code, the Executive must make a reasonable, good faith
effort to collect such payment or benefit no later than 90 days after the latest
date upon which the payment could have been timely made or benefit timely
provided without violating Section 409A of the Code, and if not paid or
provided, must take further enforcement measures within 180 days after such
latest date.

(d) In the event that any amounts subject to this Agreement constitute deferred
compensation within the meaning of Section 409A of the Code and the Executive is
a “specified employee” within the meaning of Section 409A of the Code at the
time of the Executive’s Separation from Service, any payment to the Executive in
respect of such amounts shall be made on the first day of

 

-8-



--------------------------------------------------------------------------------

the seventh month following the month in which the Executive’s Separation from
Service occurs, without interest thereon; provided, that if on the date of the
Executive’s Separation from Service neither the Company nor any other entity
that is considered a “service recipient” with respect to the Executive within
the meaning of Section 409A of the Code has any stock that is publicly traded on
an established securities market within the meaning of Treasury Regulation
Section 1.897-1(m) or otherwise, then such payment shall be made to the
Executive within ten business days of the date of the Separation from Service.

15. Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 4(c), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Pentair Ltd., Attention: Secretary, 5500 Wayzata Blvd., Suite 800, Golden
Valley, Minnesota 55416, or if to the Executive, at the address set forth below
the Executive’s signature to this Agreement, or to such other address as the
party to be notified shall have theretofore given to the other party in writing.

16. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

17. Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

18. Termination. This Agreement shall terminate on the later of the last day of
the Employment Period and the completion by the Company of any obligation to
provide benefits pursuant to Section 2; provided, that the rights and
obligations set forth in Section 5, Section 6, Section 7, Section 8, Section 13
and Section 15 shall survive such termination.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

   PENTAIR LTD.    By:   

/s/ Frederick S. Koury

      Frederick S. Koury       Senior Vice President, Human Resources    Attest:
  

/s/ Angela D. Lageson

      Angela D. Lageson       Senior Vice President, General Counsel and      
Secretary    EXECUTIVE:   

/s/ Randall J. Hogan

   Randall J. Hogan    Address:   

 

     

 

 

-10-